MEMORANDUM **
Enrique Mendoza-Santiago appeals from the 63-month sentence imposed following his guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Mendoza-Santiago contends that his sentence is unreasonable under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), because the district court failed to appropriately eon-sider his history and characteristics and the nature and circumstances of the offense under 18 U.S.C. § 3553(a).
Upon review, we conclude that the district court reasonably considered the advisory Guidelines and the § 3553(a) factors in imposing the sentence. The record reflects that the district court considered Mendoza-Santiago’s criminal history, his ties to the United States, the nature and circumstances of the offense, and the need for the sentence to afford deterrence and protect the public, and imposed a sentence that was sufficient but no greater than necessary to comply with § 3553(a). See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.2006), cert. denied, - U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
The district court properly rejected Mendoza-Santiago’s contentions regarding the larger context of United States border enforcement as irrelevant to Mendoza-Santiago’s own conduct, and did not err in considering these contentions insubstantial with regard to § 3553(a). Accordingly, Mendoza-Santiago’s sentence is not unreasonable. See Plouffe, 445 F.3d at 1131.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.